ITEMID: 001-69392
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF LABZOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3;No violation of Art. 34;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1956 and lives in Cheboksary. He used to work as a manager of a private building partnership. In April 2000 the police charged him with embezzlement. They accused the applicant of having fraudulently appropriated a tractor and a tank truck belonging to the partnership.
9. On 10 April 2000, the investigator in charge of the applicant's case interviewed the applicant and decided to put him in a remand prison. Since the applicant had had a heart condition during the interview, the investigator had to put him in a prison hospital instead.
10. Diagnosed with a coronary heart disease, the applicant spent the next 36 days in hospital UL-34/4. During this time, he was 14 times examined by a cardiologist and once by a neurologist. The doctors treated the applicant with medicines and made laboratory tests. As soon as the applicant's condition had stabilised, he was discharged from the hospital.
11. On 16 May 2000, the applicant was relocated to remand prison IZ-21/2 in Tsivilsk. The parties' descriptions of the prison and of the life in it differ.
12. According to the applicant, prisoners were delivered to the prison in armoured vans. Even though the heat outside reached 30oC, each van carried as many as 30–40 prisoners. The air in the vans was stuffy. Guards clubbed the prisoners and set the dogs on them. The prison building, built in the 18th century, had never been renovated. Dirt-ﬁlled floors let no air through. Cells were illuminated with 40 watt ﬁlament lamps, too dim to read by. The prison administration conﬁscated all the medicines the applicant had and gave no replacement.
13. According to the Government, the applicant was delivered to the prison in a van that could carry 22 prisoners. The air outside was cool, 6oC, and the van carried as few as 14 prisoners. The guards used no clubs or dogs. In 2002–03 the prison building was renovated: sanitary equipment was replaced, walls were repainted, a forced ventilation system was installed. During the applicant's stay in the prison, all cells were sufﬁciently lit with ﬁlament lamps. Windows were large enough to read and work by natural light. The temperature and humidity in the cells were within the established norms. The prison had a central continuous supply of potable water from its own artesian well. The quality of the water was routinely inspected by a bacteriological laboratory. Every cell had a cistern of potable water. In addition, daily at 7 a.m. and 4 p.m. prisoners received boiled drinking water. The applicant always had a separate bed, a mattress, a blanket, two sheets, a pillow, and a pillow-case. He could have shower at least once a week. After each shower, the applicant received fresh bedding and underwear. Prison doctors treated him and gave him necessary medicines. The applicant could not, however, have any medicines of his own.
14. On his arrival to the prison, the applicant was put in Cell 16, in which he spent half a day. The parties' descriptions of this cell differ.
15. According to the applicant, this cell was in a poor technical condition. Its floor was flooded with excrements.
16. According to the Government, this cell measured 19.3 m². It housed 20 prisoners, even though it was designed to house 10. There was a doubleglazed window of 115 × 95 cm. The window had a 115 × 20 cm window leaf to ventilate the cell. In one corner of the cell there were a toilet and a wash-basin. The toilet was ﬁxed 70 cm above the floor and could be reached by two steps. It was separated from the rest of the cell with a curtain and a tiled wall, at least 1 m high. The toilet had flushing taps and central sewage. The wash-basin provided cold running water.
17. In the evening of 16 May 2000, the applicant was relocated to Cell 49 in which he spent the next 29 days. The parties' descriptions of this cell differ.
18. According to the applicant, this cell measured 15 m². It housed, on average, 35–40 prisoners, even though it had only 20 beds. The prisoners had to take turns to sleep. Sleeping was impossible because the lights were always on, and because the prisoners listened to music and talked day and night. The windows were covered with metal blinds which let through too little light. No bedding, crockery, or cutlery was available. As the dinner table was small, the prisoners had their meals in shifts, often sharing the crockery with the ill. The food was hardly edible. Cock-roaches, ants, rats, mice, and lice abounded. Hot water supply was limited to 20 litres a day. The toilet was ﬁxed 1.2 m above the floor, right in front of the guards' peephole. As the guards were mostly women, using the toilet was a humiliation. The cell was overpopulated, and ﬁve prisoners suffered of dysentery. Therefore, the toilet was always occupied. Once in a fortnight, a prisoner could spend ﬁve minutes in a shower. Once a day, the prisoners had an hour-long walk in a small yard on the roof of the building.
19. According to the Government, this cell measured 21.2 m². During the applicant's stay, the cell on average housed 22 prisoners, even though it was designed to house 10. There were two double-glazed windows of 120 × 120 cm each. Each window had a 25 × 25 cm window leaf to ventilate the cell. In one corner of the cell there were a toilet and a wash-basin. The toilet was ﬁxed 25 cm above the floor. It was separated from the rest of the cell with a tiled wall, at least 1 m high. The toilet had flushing taps and central sewage. The wash-basin provided cold running water. There were no prisoners suffering from dysentery in the cell. Prisoners suffering from intestinal infections, vermin, veneral diseases, and acute tuberculosis were housed apart.
20. As the applicant's health had worsened, on 14 June 2000 he was relocated to a temporary detention unit, and on 16 June 2000 – back to hospital UL-34/4. He spent the next 36 days in the somatic ward of the hospital. During this period, a cardiologist examined the applicant 13 times and treated him. As soon as the applicant's condition had stabilised, he was discharged from the hospital.
21. On 22 July 2000, the applicant was returned to the prison and put in Cell 18 where he spent the next 2 days. The parties' descriptions of this cell differ.
22. According to the applicant, windows in this cell had no glass. Instead, they were tightly covered with halved metal tubes. Small holes in the tubes let through little light. The cell was located in the basement and had no ventilation. No bedding, crockery, or cutlery was available. The toilet was ﬁxed 1.8 m above the floor. Next to it stood a dinner table. As the cell housed as many as 78 prisoners, the toilet and the table were always occupied, often at the same time. Smokers made non-smokers' life a misery. Whenever someone fell unconscious, guards dragged him out into the corridor for a breath of fresh air.
23. According to the Government, this cell was located in the ground floor and measured 23 m². During the applicant's stay, the cell on average housed 17 prisoners, even though it was designed to house 10. There were two doubleglazed windows of 70 × 70 cm each. Each window had a 70 × 20 cm window leaf to ventilate the cell. In one corner of the cell there were a toilet and a wash-basin. The toilet was ﬁxed 45 cm above the floor and could be reached by a step. It was separated from the rest of the cell with a tiled wall, at least 1 m high. The toilet had flushing taps and central sewage. The wash-basin provided cold running water.
24. On 24 July 2000, the applicant was taken to the temporary detention unit for interrogation.
25. On 28 July 2000, he was returned to the prison and put in Cell 49 where he spent the next 4 days.
26. On 31 July 2000, the investigating authorities dropped the charges against the applicant under an amnesty law.
27. On 1 August 2000, the applicant was released.
28. In January 2003 the applicant left Russia for Strasbourg. The parties' accounts of the events preceding the departure differ.
29. On 20 December 2002, an investigating ofﬁcer of the Ministry of the Interior of the Chuvash Republic telephoned the applicant. Without naming himself, the ofﬁcer invited the applicant to an interview concerning a criminal investigation. The applicant was not aware of any investigations.
30. On 21 December 2002, K., a Deputy Director of the Economic Crimes' Department of the Ministry of the Interior of the Chuvash Republic, telephoned the applicant. He interrogated the applicant about his application to the Court. K. hinted that the applicant had better withdraw his case from the Court, or else the police would ﬁnd a pretext for a new criminal case and imprison him again.
31. On 23 December 2002, P., the Director of the Economic Crimes' Department, telephoned the applicant and invited him for an interview. During the interview, P. ordered the applicant with gestures to speak low because the room was bugged. Afraid to speak, P. wrote down all crucial phrases and showed them to the applicant. Such precaution not being enough, P. and the applicant continued their conversation in the corridor. P. told the applicant that he would start a new criminal case against him, imprison him, and let him languish to death. P. demanded the applicant to withdraw his application from the Court because it had troubled influential ofﬁcials of the Chuvash Republic.
32. On 26 December 2002, the applicant's car ran into four lorries. The applicant alleges that the accident must have been set up by his persecutors, because the trafﬁc police ignored it.
33. The accident convinced the applicant that the threats were serious. He and his wife went to Moscow, received French tourist visas, and left for Strasbourg to seek political asylum.
34. The applicant had to leave behind his minor daughter, a student, because she had no travel documents. After the applicant's departure, the police threatened to kill the daughter. She would have joined her parents in Strasbourg, but the parents wished her to ﬁnish the studies. As soon as the daughter had passed her ﬁrst-year exams, she received a travel passport and on 13 July 2003 came to Strasbourg.
35. On an unspeciﬁed date, D., the manager of the partnership defrauded by the applicant, requested the police to reinvestigate the applicant's case. He asserted that the investigation had been superﬁcial, and that the applicant had not made good the damage inflicted to the partnership.
36. In December 2002, K. and P., ofﬁcers of the Economic Crimes' Department of the Ministry of the Interior of the Chuvash Republic, invited the applicant for an interview in connection with D.'s allegation. Since the ofﬁcers had failed to record D.'s oral application formally, their superiors warned them.
37. The relevant extracts from the General Reports by the European Committee for the prevention of Torture and Inhuman or Degrading Treatment or Punishment (“the CPT”) read as follows:
“46. Overcrowding is an issue of direct relevance to the CPT's mandate. All the services and activities within a prison will be adversely affected if it is required to cater for more prisoners than it was designed to accommodate; the overall quality of life in the establishment will be lowered, perhaps signiﬁcantly. Moreover, the level of overcrowding in a prison, or in a particular part of it, might be such as to be in itself inhuman or degrading from a physical standpoint.
47. A satisfactory programme of activities (work, education, sport, etc.) is of crucial importance for the well-being of prisoners... [P]risoners cannot simply be left to languish for weeks, possibly months, locked up in their cells, and this regardless of how good material conditions might be within the cells. The CPT considers that one should aim at ensuring that prisoners in remand establishments are able to spend a reasonable part of the day (8 hours or more) outside their cells, engaged in purposeful activity of a varied nature...
48. Speciﬁc mention should be made of outdoor exercise. The requirement that prisoners be allowed at least one hour of exercise in the open air every day is widely accepted as a basic safeguard... It is also axiomatic that outdoor exercise facilities should be reasonably spacious...
49. Ready access to proper toilet facilities and the maintenance of good standards of hygiene are essential components of a humane environment...
50. The CPT would add that it is particularly concerned when it ﬁnds a combination of overcrowding, poor regime activities and inadequate access to toilet/washing facilities in the same establishment. The cumulative effect of such conditions can prove extremely detrimental to prisoners.
51. It is also very important for prisoners to maintain reasonably good contact with the outside world. Above all, a prisoner must be given the means of safeguarding his relationships with his family and close friends. The guiding principle should be the promotion of contact with the outside world; any limitations upon such contact should be based exclusively on security concerns of an appreciable nature or resource considerations...”
“13. As the CPT pointed out in its 2nd General Report, prison overcrowding is an issue of direct relevance to the Committee's mandate (cf. CPT/Inf (92) 3, paragraph 46). An overcrowded prison entails cramped and unhygienic accommodation; a constant lack of privacy (even when performing such basic tasks as using a sanitary facility); reduced out-of-cell activities, due to demand outstripping the staff and facilities available; overburdened health-care services; increased tension and hence more violence between prisoners and between prisoners and staff. This list is far from exhaustive.
The CPT has been led to conclude on more than one occasion that the adverse effects of overcrowding have resulted in inhuman and degrading conditions of detention...”
“28. The phenomenon of prison overcrowding continues to blight penitentiary systems across Europe and seriously undermines attempts to improve conditions of detention. The negative effects of prison overcrowding have already been highlighted in previous General Reports...
29. In a number of countries visited by the CPT, particularly in central and eastern Europe, inmate accommodation often consists of large capacity dormitories which contain all or most of the facilities used by prisoners on a daily basis, such as sleeping and living areas as well as sanitary facilities. The CPT has objections to the very principle of such accommodation arrangements in closed prisons and those objections are reinforced when, as is frequently the case, the dormitories in question are found to hold prisoners under extremely cramped and insalubrious conditions... Large-capacity dormitories inevitably imply a lack of privacy for prisoners in their everyday lives... All these problems are exacerbated when the numbers held go beyond a reasonable occupancy level; further, in such a situation the excessive burden on communal facilities such as washbasins or lavatories and the insufﬁcient ventilation for so many persons will often lead to deplorable conditions.
30. The CPT frequently encounters devices, such as metal shutters, slats, or plates ﬁtted to cell windows, which deprive prisoners of access to natural light and prevent fresh air from entering the accommodation. They are a particularly common feature of establishments holding pre-trial prisoners. The CPT fully accepts that speciﬁc security measures designed to prevent the risk of collusion and/or criminal activities may well be required in respect of certain prisoners... [E]ven when such measures are required, they should never involve depriving the prisoners concerned of natural light and fresh air. The latter are basic elements of life which every prisoner is entitled to enjoy...”
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 34
